332 So. 2d 13 (1976)
THE FLORIDA BAR.
In re Ralph A. JOHNSTON.
No. 49154.
Supreme Court of Florida.
April 28, 1976.
John A. Weiss, Asst. Staff Counsel, Tallahassee, for The Florida Bar, complainant.
Thomas W. Kenworthy, Coral Gables, for respondent.
PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On October 17, 1975 the Eleventh Judicial Circuit Grievance Committee "C" filed its complaint with The Florida Bar finding probable cause for disciplinary proceedings against Respondent. The committee found "that the Respondent acted improperly in falsely endorsing the said check, converting the proceeds of said check to his own use and failing to account for monies delivered to him on behalf of a third person." The check referred to is a check Respondent received in behalf of his clients for the benefit of their doctor.
The Petition for Approval of Conditional Guilty Plea is granted and Respondent, Ralph A. Johnston, is suspended from the practice of law for one year, beginning nunc pro tunc March 13, 1976, to run concurrent with Respondent's previous 89 day suspension, and continuing indefinitely thereafter until Respondent proves rehabilitation.
Costs in the amount of One Hundred Ninety-Three Dollars and Seventy-Five Cents ($193.75) are hereby taxed against Respondent to be paid within thirty days from this date.
It is so ordered.
OVERTON, C.J., and ROBERTS, BOYD, ENGLAND and HATCHETT, JJ., concur.